         Case 4:19-cv-05222-EFS     ECF No. 16     filed 08/07/20   PageID.1097 Page 1 of 21




1

2                                                                                 FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON

3
                                                                        Aug 07, 2020
4                                                                            SEAN F. MCAVOY, CLERK



5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7    TANJA O.,1                                      No.   4:19-CV-5222-EFS

8                                 Plaintiff,
                                                     ORDER DENYING PLAINTIFF’S
9                    v.                              SUMMARY-JUDGMENT MOTION
                                                     AND GRANTING DEFENDANT’S
10   ANDREW M. SAUL, the Commissioner                SUMMARY-JUDGMENT MOTION
     of Social Security,
11
                                  Defendant.
12

13

14            Before the Court are the parties’ cross summary-judgment motions.2

15   Plaintiff Tanja O. appeals the denial of benefits by the Administrative Law Judge

16   (ALJ). She alleges the ALJ erred by 1) improperly determining that Plaintiff did

17   not have a severe mental impairment, 2) improperly weighing the medical

18   opinions, 3) discounting Plaintiff’s symptom reports, and 4) improperly assessing

19

20
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
21
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c).
22
     2   ECF Nos. 13 & 14.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
         Case 4:19-cv-05222-EFS       ECF No. 16   filed 08/07/20   PageID.1098 Page 2 of 21




1    Plaintiff’s residual functional capacity and therefore relying on an incomplete
2    hypothetical at step five. In contrast, Defendant Commissioner of Social Security
3    asks the Court to affirm the ALJ’s decision finding Plaintiff not disabled. After
4    reviewing the record and relevant authority, the Court denies Plaintiff’s Motion for
5    Summary Judgment, ECF No. 13, and grants the Commissioner’s Motion for
6    Summary Judgment, ECF No. 14.
7                             I.    Five-Step Disability Determination
8              A five-step sequential evaluation process is used to determine whether an
9    adult claimant is disabled.3 Step one assesses whether the claimant is currently
10   engaged in substantial gainful activity.4 If the claimant is engaged in substantial
11   gainful activity, benefits are denied.5 If not, the disability-evaluation proceeds to
12   step two.6
13             Step two assesses whether the claimant has a medically severe impairment,
14   or combination of impairments, which significantly limits the claimant’s physical
15

16

17

18

19
     3   20 C.F.R. § 404.1520(a).
20
     4   Id. § 404.1520(a)(4)(i).
21
     5   Id. § 404.1520(b).
22
     6   Id.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
         Case 4:19-cv-05222-EFS        ECF No. 16   filed 08/07/20   PageID.1099 Page 3 of 21




1    or mental ability to do basic work activities.7 If the claimant does not, benefits are
2    denied. 8 If the claimant does, the disability-evaluation proceeds to step three.9
3               Step three compares the claimant’s impairment(s) to several recognized by
4    the Commissioner to be so severe as to preclude substantial gainful activity.10 If an
5    impairment meets or equals one of the listed impairments, the claimant is
6    conclusively presumed to be disabled.11 If an impairment does not, the disability-
7    evaluation proceeds to step four.
8               Step four assesses whether an impairment prevents the claimant from
9    performing work she performed in the past by determining the claimant’s residual
10   functional capacity (RFC).12 If the claimant is able to perform prior work, benefits
11   are denied.13 If the claimant cannot perform prior work, the disability-evaluation
12   proceeds to step five.
13              Step five, the final step, assesses whether the claimant can perform other
14   substantial gainful work—work that exists in significant numbers in the national
15

16
     7   20 C.F.R. § 404.1520(a)(4)(ii).
17
     8   Id. § 404.1520(c).
18
     9   Id.
19
     10   Id. § 404.1520(a)(4)(iii).
20
     11   Id. § 404.1520(d).
21
     12   Id. § 404.1520(a)(4)(iv).
22
     13   Id.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
      Case 4:19-cv-05222-EFS           ECF No. 16     filed 08/07/20   PageID.1100 Page 4 of 21




1    economy—considering the claimant’s RFC, age, education, and work experience.14
2    If so, benefits are denied. If not, benefits are granted.15
3               The claimant has the initial burden of establishing entitlement to disability
4    benefits under steps one through four.16 At step five, the burden shifts to the
5    Commissioner to show that the claimant is not entitled to benefits.17
6                              II.   Factual and Procedural Summary
7               Plaintiff filed a Title II application, alleging a disability onset date of
8    January 22, 2017.18 Her claim was denied initially and upon reconsideration.19 An
9    administrative hearing was held before Administrative Law Judge Lori Freund.20
10              In denying Plaintiff’s disability claim, the ALJ made the following findings:
11
                      Plaintiff met the insured status requirements through December 31,
12
                       2022;
13

14

15
     14   20 C.F.R. § 404.1520(a)(4)(v); Kail v. Heckler, 722 F.2d 1496, 1497-98 (9th Cir.
16
     1984).
17
     15   20 C.F.R. § 404.1520(g).
18
     16   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
19
     17   Id.
20
     18   AR 15 & 37.
21
     19   AR 96 & 110.
22
     20   AR 35-84.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
      Case 4:19-cv-05222-EFS         ECF No. 16    filed 08/07/20   PageID.1101 Page 5 of 21




1
                     Step one: Plaintiff had not engaged in substantial gainful activity
2
                      since January 22, 2017, the alleged onset date;
3
                     Step two: Plaintiff had the following medically determinable severe
4
                      impairments: persistent depressive disorder (formerly dysthymia
5
                      characterized with depression with anxious distress);
6
                     Step three: Plaintiff did not have an impairment or combination of
7
                      impairments that met or medically equaled the severity of one of the
8
                      listed impairments;
9
                     RFC: Plaintiff had the RFC to perform a full range of work at all
10
                      exertional levels with the following nonexertional limitations:
11
                            The [Plaintiff] can have superficial to occasional
                            interaction with the public and coworkers, but she would
12
                            work best with no tandem tasks being performed (i.e.
                            working individually). Further, the [Plaintiff] cannot
13
                            perform fast-paced production work or timed-paced work.
14
                     Step four: Plaintiff was not capable of performing past relevant work;
15
                      and
16
                     Step five: considering Plaintiff’s RFC, age, education, and work
17
                      history, Plaintiff could perform work that existed in significant
18
                      numbers in the national economy, such as housekeeping, cleaner;
19
                      mailroom clerk; and collator.21
20
     When assessing the medical-opinion evidence, the ALJ gave:
21

22
     21   AR 17-28.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
      Case 4:19-cv-05222-EFS          ECF No. 16    filed 08/07/20   PageID.1102 Page 6 of 21




1
                      great weight to the opinions of State agency psychological consultants;
2
                      substantial weight to the opinion of Lynne Jahnke, M.D.;
3
                      partial weight to the opinion of Richard Anderson, Ph.D.;
4
                      some weight to the opinion of Philip Gibson, Ph.D.;
5
                      little weight to the opinion of Katie Fox, MSW, LICSW;
6
                      little to no weight to the opinion of James Daniel Vaughn, M.D.; and
7
                      no weight to the opinions that predated Plaintiff’s filing date,
8
                       including the opinion of Debbie Schuening, LCSW.
9
              The ALJ also found that Plaintiff’s medically determinable impairments
10
     could reasonably be expected to cause some of the alleged symptoms, but that her
11
     statements concerning the intensity, persistence, and limiting effects of those
12
     symptoms were not entirely consistent with the medical evidence and other
13
     evidence in the record.22
14
              Plaintiff requested review of the ALJ’s decision by the Appeals Council,
15
     which denied review.23 Plaintiff timely appealed to this Court.
16
                                      III.   Standard of Review
17
              A district court’s review of the Commissioner’s final decision is limited.24 The
18
     Commissioner’s decision is set aside “only if it is not supported by substantial
19

20
     22   AR 21.
21
     23   AR 1.
22
     24   42 U.S.C. § 405(g).
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
      Case 4:19-cv-05222-EFS        ECF No. 16    filed 08/07/20   PageID.1103 Page 7 of 21




1    evidence or is based on legal error.”25 Substantial evidence is “more than a mere
2    scintilla but less than a preponderance; it is such relevant evidence as a reasonable
3    mind might accept as adequate to support a conclusion.”26 Moreover, because it is
4    the role of the ALJ and not the Court to weigh conflicting evidence, the Court
5    upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
6    from the record.”27 The Court considers the entire record as a whole.28
7             Further, the Court may not reverse an ALJ decision due to a harmless
8    error.29 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
9

10

11

12

13
     25   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
14
     26   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
15
     27   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
16
     28   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
17
     consider the entire record as whole, weighing both the evidence that supports and
18
     the evidence that detracts from the Commissioner's conclusion,” not simply the
19
     evidence cited by the ALJ or the parties.); Black v. Apfel, 143 F.3d 383, 386 (8th
20
     Cir. 1998) (“An ALJ's failure to cite specific evidence does not indicate that such
21
     evidence was not considered[.]”).
22
     29   Molina, 674 F.3d at 1111.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
      Case 4:19-cv-05222-EFS        ECF No. 16    filed 08/07/20   PageID.1104 Page 8 of 21




1    nondisability determination.”30 The party appealing the ALJ’s decision generally
2    bears the burden of establishing harm.31
3                                         IV.    Analysis
4    A.       Step Two (Severe Impairment): Plaintiff fails to establish error.
5             Plaintiff contends the ALJ erred at step two by failing to identify her mental
6    impairments as severe impairments.
7             At step two of the sequential process, the ALJ must determine whether the
8    claimant suffers from a “severe” impairment, i.e., one that significantly limits his
9    physical or mental ability to do basic work activities.32 To show a severe mental
10   impairment, the claimant must first prove the existence of a mental impairment by
11   providing medical evidence consisting of signs, symptoms, and laboratory
12   findings.33 If a mental impairment is proven, the ALJ then considers whether the
13   medically determinable impairment is severe or not severe. A medically
14   determinable impairment is not severe if the “medical evidence establishes only a
15   slight abnormality or a combination of slight abnormalities which would have no
16

17

18
     30   Id. at 1115 (quotation and citation omitted).
19
     31   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
20
     32   20 C.F.R. § 416.920(c).
21
     33   Id. § 416.921 (recognizing the claimant’s statement of symptoms alone will not
22
     suffice).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
      Case 4:19-cv-05222-EFS       ECF No. 16    filed 08/07/20   PageID.1105 Page 9 of 21




1    more than a minimal effect on an individual’s ability to work.”34 Basic mental work
2    abilities include understanding, carrying out, and remembering simple
3    instructions, dealing with changes in a routine work setting, and responding
4    appropriately to supervision, coworkers, and usual work situations.35
5             Step two is “a de minimus screening device [used] to dispose of groundless
6    claims.”36 And “[g]reat care should be exercised in applying the not severe
7    impairment concept.”37
8             At step two, the ALJ determined Plaintiff had the severe impairment of
9    persistent depressive disorder (formerly dysthymia characterized with depression
10   with anxious distress). The ALJ acknowledged Plaintiff’s medically determinable
11   mental impairments included postpartum depression, postpartum anxiety,
12   ADHD/ADD, PTSD, mood disorder, bipolar disorder, and generalized anxiety
13   disorder, but determined they were not severe.38
14            Psychological medical expert Richard Anderson, Ph.D. testified at the
15   administrative hearing. Dr. Anderson opined that PTSD, mood disorder, bipolar
16   disorder, and generalized anxiety disorder were not fully supported by the record.
17

18
     34   SSR 85-28 at *3.
19
     35   20 C.F.R. § 416.921.
20
     36   Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996).
21
     37   SSR 85-28.
22
     38   AR 18.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
     Case 4:19-cv-05222-EFS       ECF No. 16    filed 08/07/20   PageID.1106 Page 10 of 21




1    The ALJ accepted Dr. Anderson’s testimony determining Plaintiff’s PTSD, mood
2    disorder, bipolar disorder, and generalized anxiety disorder are not established as
3    medically determinable impairments.39 Plaintiff argues the ALJ erred by crediting
4    Dr. Anderson’s non-examining opinion over the opinions of treating physician
5    James Daniel Vaughn, M.D. and examining physician Philip. Gibson, Ph.D.40
6             The opinion of a non-examining physician may serve as substantial evidence
7    if it is supported by other evidence in the record and is consistent with it.41 Other
8    cases have upheld the rejection of an examining or treating physician based in part
9    on the testimony of a non-examining medical advisor when other reasons to reject
10   the opinions of examining and treating physicians exist independent of the non-
11   examining doctor’s opinion.42 Thus, case law requires not only an opinion from the
12   consulting physician but also substantial evidence, independent of that opinion
13

14
     39   AR 18.
15
     40   ECF No. 13 at 14.
16
     41   Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).
17
     42   Lester, 81 F.3d at 831 (citing Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th
18
     Cir. 1989) (reliance on laboratory test results, contrary reports from examining
19
     physicians and testimony from claimant that conflicted with treating physician’s
20
     opinion)); Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995) (rejection of
21
     examining psychologist’s functional assessment which conflicted with his own
22
     written report and test results).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
     Case 4:19-cv-05222-EFS        ECF No. 16    filed 08/07/20   PageID.1107 Page 11 of 21




1    which supports the rejection of contrary conclusions by examining or treating
2    physicians.43
3             The ALJ accepted Dr. Anderson’s testimony regarding Plaintiff’s PTSD, mood
4    disorder, bipolar disorder, and generalized anxiety disorder because Dr. Anderson
5    reviewed the entire medical record and specialized in clinical psychology.44
6             First, an ALJ may give more weight to an opinion that is based on more
7    record review and supporting evidence.45 That Dr. Anderson was more familiar
8    with Plaintiff’s longitudinal case record was a legitimate and specific reason
9    supported by substantial evidence to give more weight to Dr. Anderson’s opinion
10   than to Dr. Vaughn’s and Dr. Gibson’s opinions.
11

12

13

14

15
     43   Andrews, 53 F.3d at 1039.
16
     44   AR 18.
17
     45   See 20 C.F.R. § 404.1527(c)(6) (specifying that the extent to which a medical
18
     source is “familiar with the other information in [the claimant’s] case record” is
19
     relevant in assessing the weight to give that opinion); Lingenfelter, 504 F.3d at
20
     1042 (recognizing that the ALJ is to consider the consistency of the medical opinion
21
     with the record as a whole and assess the amount of relevant evidence that
22
     supports the opinion); Andrews, 53 F.3d at 1041 (same).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
     Case 4:19-cv-05222-EFS         ECF No. 16    filed 08/07/20   PageID.1108 Page 12 of 21




1              Second, a doctor’s area of expertise is relevant to the determination of how
2    much weight the doctor’s opinion should be given.46 Dr. Vaughn is Plaintiff’s
3    primary care provider and the record does not show that he has specialized
4    expertise in psychiatry.47 However, Dr. Gibson is a clinical psychologist and
5    therefore possess specialized expertise.48 Therefore, this was a legitimate reason to
6    give more weight to Dr. Anderson’s opinion than to Dr. Vaughn’s opinion, but not
7    Dr. Gibson’s opinion.49
8              Any error at step two is harmless because the ALJ resolved step two in
9    Plaintiff’s favor by finding severe impairments and continued the sequential
10   analysist through step five while considering Plaintiff’s mental-health symptoms to
11   the extent they were consistent with the record. Also, the ALJ considered Plaintiff’s
12   non-severe impairments when formulating the RFC.50
13

14
     46   See 20 C.F.R. § 416.927(c)(5); Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir.
15
     1987).
16
     47   AR 42.
17
     48   AR
18
     49   The Court notes Plaintiff does object to the ALJ’s assignment of some weight to
19
     Dr. Gibson’s opinion.
20
     50   AR 18 (“any minimal limitations attributable to [Plaintiff’s] non-severe
21
     impairments have been accommodated by the residual functional capacity
22
     assessment”).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
     Case 4:19-cv-05222-EFS         ECF No. 16    filed 08/07/20   PageID.1109 Page 13 of 21




1    B.       Medical Opinions: Plaintiff fails to establish error.
2             Plaintiff challenges the ALJ’s assignment of little to no weight to James
3    Daniel Vaughn, M.D.’s opinion.
4
              1.     Standard
5
              The weighing of medical opinions is dependent upon the nature of the
6
     medical relationship, i.e., 1) a treating physician, 2) an examining physician who
7
     examines but did not treat the claimant, and 3) a reviewing physician who neither
8
     treated nor examined the claimant.51 Generally, more weight is given to the
9
     opinion of a treating physician than to an examining physician’s opinion and both
10
     treating and examining opinions are to be given more weight than the opinion of a
11
     reviewing physician.52
12
              When a treating physician’s or evaluating physician’s opinion is not
13
     contradicted by another physician, it may be rejected only for “clear and
14
     convincing” reasons, and when it is contradicted, it may be rejected for “specific
15
     and legitimate reasons” supported by substantial evidence.53 A reviewing
16
     physician’s opinion may be rejected for specific and legitimate reasons supported by
17

18

19

20
     51   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014).
21
     52   Id.; Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995).
22
     53   Lester, 81 F.3d at 830.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
     Case 4:19-cv-05222-EFS        ECF No. 16    filed 08/07/20   PageID.1110 Page 14 of 21




1    substantial evidence, and the opinion of an “other” medical source54 may be
2    rejected for specific and germane reasons supported by substantial evidence.55 The
3    opinion of a reviewing physician serves as substantial evidence if it is supported by
4    other independent evidence in the record.56
5             As discussed below, the Court finds Plaintiff fails to establish that the ALJ’s
6    weighing of the medical-opinion evidence was erroneous.
7
              2.     Dr. Vaughn
8
              Dr. Vaughn treated Plaintiff from 2012 to June 2015.57 On February 1, 2019,
9
     Dr. Vaughn completed a medical report.58 Dr. Vaughn diagnosed Plaintiff with
10
     Bipolar II, ADHD, and Dysthymic Disorder. Dr. Vaughn opined that working
11
     regularly and on a continuous basis would cause Plaintiff’s conditions to
12

13
     54   See 20 C.F.R. § 404.1502 (For claims filed before March 27, 2017, acceptable
14
     medical sources are licensed physicians, licensed or certified psychologists, licensed
15
     optometrists, licensed podiatrists, qualified speech-language pathologists, licensed
16
     audiologists, licensed advanced practice registered nurses, and licensed physician
17
     assistants within their scope of practice—all other medical providers are “other”
18
     medical sources.).
19
     55   Molina, 674 F.3d at 1111; Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009).
20
     56   Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).
21
     57   AR 757.
22
     58   AR 757-59.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
     Case 4:19-cv-05222-EFS         ECF No. 16    filed 08/07/20   PageID.1111 Page 15 of 21




1    deteriorate because the additional stress of the job would escalate Plaintiff’s
2    symptoms. Based on these mental limitations, Dr. Vaughn opined that Plaintiff
3    would likely miss four or more days of work per month because Plaintiff “is unable
4    to function normally when her symptoms are not controlled.”59 Dr. Vaughn also
5    opined Plaintiff was unable to lift at least two pounds or stand and/or walk.60
6               The ALJ discounted Dr. Vaughn’s testimony because 1) it was inconsistent
7    with the medical records, and 2) inconsistent with his progress notes.61
8               First, the ALJ’s finding that Dr. Vaughn’s opinion was inconsistent with the
9    longitudinal medical record is rational and supported by substantial evidence.
10   Whether a medical opinion is consistent with the longitudinal record is a factor for
11   the ALJ to consider.62 Here, the medical record reflects that Plaintiff’s mental
12   status examinations and observations had been unremarkable, with her mood,
13   affect, speech, and behavior within normal limits and her recent and remote
14

15

16

17
     59   AR 758.
18
     60   Id.
19
     61   AR 26.
20
     62   See Lingenfelter v. Astrue, 504 F.3d 1028, 1042 (9th Cir. 2007) (recognizing that
21
     the ALJ is to consider the consistency of the medical opinion with the record as a
22
     whole).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
     Case 4:19-cv-05222-EFS       ECF No. 16    filed 08/07/20   PageID.1112 Page 16 of 21




1    memory intact.63 In addition, the records show that Plaintiff appeared to improve
2    with treatment and was stable on medication.64 That the longitudinal medical
3    record was inconsistent with Dr. Vaughn’s opinion was a clear and convincing
4    reason to discount the opinion.
5             Second, the ALJ’s finding that Dr. Vaughn’s treatment notes did not support
6    his opined restrictions is a rational finding supported by substantial evidence. The
7

8
     63   AR 356 (mood euthymic, affect normal range and modulation, and recent and
9
     remote memory intact); AR 394, 414, 434 (mood elated/euphoric, anxious and
10
     irritable, affect congruent with mood, and recent and remote memory intact); AR
11
     616 (“[Plaintiff possesses the clear ability to reason and understand. [Plaintiff’s]
12
     immediate, recent and remote memory are all intact. [Plaintiff] is currently not
13
     self-isolating, with friend contact . . . does not involve herself in social events much
14
     but sees others or speaks with them often . . . [and] has adaptive skills.”); & AR 991
15
     (affect congruent, mood euthymic).
16
     64   AR 614 (reports medication and counseling helpful); AR 688 (reports “significant
17
     stabilization” of moods in taking Lamictal and Adderall), AR 675, 678, 681, 684
18
     687, 690 (status stable since last session); AR 973 ( reports mood significantly
19
     improved and less anxiety, and denied negative thinking); AR 986 (“Overall
20
     [Plaintiff] is doing well and is coping with her stressors well.”); & AR 995
21
     (“Continuing to treat ADHD and mood issues. [Plaintiff] appears to be very
22
     stable.”).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 16
     Case 4:19-cv-05222-EFS        ECF No. 16    filed 08/07/20   PageID.1113 Page 17 of 21




1    treatment notes support that Plaintiff’s mental impairments were stable and
2    controlled with medication treatment.65 That Dr. Vaughn’s opined check-box
3    restrictions were not supported by his treatment notes was a clear and convincing
4    reason to discount Dr. Vaughn’s opinion.66
5             Plaintiff fails to establish that the ALJ erred by discounting Dr. Vaughn’s
6    opinion.
7    C.       Plaintiff’s Symptom Reports: Plaintiff fails to establish
8             consequential error.
9             Plaintiff argues the ALJ failed to provide valid reasons for rejecting her
10   symptom reports. When examining a claimant’s symptom reports, the ALJ must
11   make a two-step inquiry. “First, the ALJ must determine whether there is objective
12   medical evidence of an underlying impairment which could reasonably be expected
13   to produce the pain or other symptoms alleged.”67 Second, “[i]f the claimant meets
14   the first test and there is no evidence of malingering, the ALJ can only reject the
15

16
     65   See AR 902 (“Psychiatric/Behavior: Negative for decreased concentration,
17
     dysphoric mood, sleep disturbance and suicidal ideas. The patient is not
18
     nervous/anxious.”) & AR 903 (“Bipolar 2 – stable,” Depression with anxiety –
19
     stable,” “PTSD – stable,” and “ADHD – stable”).
20
     66   See Bray, 554 F.3d at 1228; Crane v. Shalala, 76 F.3d 251, 253 (9th Cir. 1996);
21
     see also Trevizo v. Berryhill, 871 F.3d 664, 677 n.4 (9th Cir. 2017).
22
     67   Molina, 674 F.3d at 1112.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 17
     Case 4:19-cv-05222-EFS         ECF No. 16   filed 08/07/20   PageID.1114 Page 18 of 21




1    claimant’s testimony about the severity of the symptoms if [the ALJ] gives ‘specific,
2    clear and convincing reasons’ for the rejection.”68 Here, the ALJ found Plaintiff’s
3    statements concerning the intensity, persistence, and limiting effects of her
4    symptoms inconsistent with the objective medical evidence, improved with
5    treatment, and inconsistent with activities of daily living.69
6             First, as to the ALJ’s finding that Plaintiff’s symptom reports were
7    inconsistent with the objective medical evidence, symptom reports cannot be solely
8    discounted on the grounds that they were not fully corroborated by the objective
9    medical evidence.70 However, objective medical evidence is a relevant factor in
10

11

12   68   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Lingenfelter, 504

13   F.3d at 1036).

14   69   AR 21-24.

15   70   See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). “Objective medical

16   evidence” means signs, laboratory findings, or both. 20 C.F.R. § 404.1502(f). In

17   turn, “signs” is defined as:

18            one or more anatomical, physiological, or psychological abnormalities
              that can be observed, apart from [the claimant’s] statements
19            (symptoms). Signs must be shown by medically clinical diagnostic
              techniques. Psychiatric signs are medically demonstrable phenomena
20            that indicate specific psychological abnormalities, e.g., abnormalities
              of behavior, mood, thought, memory, orientation, development, or
21            perception, and must also be shown by observable facts that can be
              medically described and evaluated.
22
     Id. § 404.1502(g).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 18
     Case 4:19-cv-05222-EFS         ECF No. 16   filed 08/07/20   PageID.1115 Page 19 of 21




1    considering the severity of the reported symptoms.71 As discussed above, in
2    contrast to Plaintiff’s reported disabling symptoms, the medical record reflects that
3    Plaintiff’s mental status examinations and observations had been unremarkable
4    with her mood, affect, speech, and behavior within normal limits and her recent
5    and remote memory intact.72 This was a relevant factor for the ALJ to consider.
6               That a claimant’s conditions improved with treatment is also a relevant
7    consideration for the ALJ when assessing the claimant’s reported symptoms and,
8    on this record, the ALJ’s finding that Plaintiff’s symptoms improved with
9    treatment is supported by substantial evidence.73
10              The ALJ also discounted Plaintiff’s symptom reports because they were
11   inconsistent with her daily living.74 If a claimant can spend a substantial part of
12   the day engaged in pursuits involving the performance of exertional or non-
13   exertional functions, the ALJ may find these activities inconsistent with the
14   reported disabling symptoms.75 The ALJ highlighted that Plaintiff could clean her
15

16
     71   Id.
17
     72   AR 356, 394, 414, 434, 616, & 991.
18
     73   Morgan v. Comm’r of Social Sec. Admin., 169 F.3d 595, 599–600 (9th Cir. 1999)
19
     (considering evidence of improvement); see AR 614, 688, 675, 678, 681, 684, 687,
20
     690, 973, 986, & 995.
21
     74   AR 24.
22
     75   Molina, 674 F.3d at 1113.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 19
     Case 4:19-cv-05222-EFS        ECF No. 16    filed 08/07/20   PageID.1116 Page 20 of 21




1    home, cook, and shop for groceries.76 In order for Plaintiff’s cited activities to be
2    deemed “high-functioning activities of daily living” constituting a clear and
3    convincing reason to discount Plaintiff’s symptoms, the ALJ needed to have more
4    meaningfully articulated this finding. These cited activities, which can be achieved
5    in relatively short periods of time and not on an everyday basis, do not “contradict
6    claims of a totally debilitating impairment.”77
7             Because the ALJ articulated two other supported grounds for discounting
8    Plaintiff’s reported symptoms—inconsistent with the objective medical evidence
9    and improvement with treatment—the ALJ’s decision to discount Plaintiff’s
10   reported symptoms is upheld on this record.
11            In summary, Plaintiff fails to establish the ALJ consequentially erred by
12   discounting Plaintiff’s symptom reports.
13   D.       Step Five: Plaintiff fails to establish error.
14            Plaintiff argues that the ALJ’s hypothetical failed to consider the limitations
15   set forth by her providers. However, this argument merely restates Plaintiff’s
16   earlier allegations of error, which are not supported by the record. Accordingly, the
17   ALJ’s hypothetical properly accounted for the limitations supported by the record.78
18

19
     76   AR 24 & 616.
20
     77   Molina, 674 F.3d at 1112-13.
21
     78   See Magallanes, 881 F.2d at 756–57 (holding it is proper for the ALJ to limit a
22
     hypothetical to those restrictions supported by substantial evidence in the record).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 20
     Case 4:19-cv-05222-EFS      ECF No. 16    filed 08/07/20   PageID.1117 Page 21 of 21




1                                     V.      Conclusion
2          Accordingly, IT IS HEREBY ORDERED:
3          1.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.
4          2.     The Commissioner’s Motion for Summary Judgment, ECF No. 14, is
5                 GRANTED.
6          3.     The Clerk’s Office shall enter JUDGMENT in favor of Defendant.
7          4.     The case shall be CLOSED.
8          IT IS SO ORDERED. The Clerk’s Office is directed to file this Order and
9    provide copies to all counsel.
10         DATED this 7th day of August 2020.
11
                                   s/Edward F. Shea _____________
12                                    EDWARD F. SHEA
                              Senior United States District Judge
13

14

15

16

17

18

19

20

21

22

23

                 ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 21
